Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  September 24, 2014                                                                                   Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                       Stephen J. Markman
  148802                                                                                                   Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                    Justices
            Plaintiff-Appellee,
  v                                                                 SC: 148802
                                                                    COA: 319006
                                                                    Allegan CC: 11-017094-FC
  LEONARD EMERY NULL,
           Defendant-Appellant.

  _________________________________________/

          On order of the Court, the application for leave to appeal the January 2, 2014 order
  of the Court of Appeals is considered, and it is DENIED, because the defendant has
  failed to meet the burden of establishing entitlement to relief under MCR 6.508(D). We
  further order that the instant motion shall not constitute the defendant’s “one and only
  one motion for relief from judgment” for the purposes of MCR 6.502(G).




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           September 24, 2014
           d0917
                                                                               Clerk